Citation Nr: 0943669	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to reimbursement of medical expenses for 
treatment received from SJH Cardiac Catherization, from May 
12, 2006 to May 14, 2006.  

2.  Entitlement to reimbursement of medical expenses incurred 
for treatment at Carthage Area Hospital on June 4, 2006.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to June 
1952.  

This appeal arises from a November 2006 and January 2007 
administrative decisions of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York.  

A January 26, 2007, letter to the appellant from the VAMC 
informed him his claim for reimbursement of medical expenses 
incurred with SJH Cardiac Catherization from May 12, 2006 to 
May 14, 2006, had been denied.  The letter informed him that 
if he believed the decision was not correct that he could 
initiate an appeal by following the instructions on the 
attached VA Form 1-4107.  A March 2008 letter from the 
Syracuse VAMC from VA to the Veteran indicates he expressed 
dissatisfaction in writing on November 20, 2007 with that 
denial.  The Board of Veterans' Appeals (Board) has construed 
the November 2007 written communication as a timely notice of 
disagreement with the January 2007 administrative 
determination.  38 C.F.R. § 20.302 (2009).  The Veteran 
submitted his substantive appeal within 60 days of his 
receipt of the statement of the case.  The Board finds his 
appeal timely.  

For the reasons set out above the issues currently on appeal 
are limited to those set out on the title page.  

FINDINGS OF FACT

1.  SJH Cardiac Catheterization received partial payment for 
services provided the Veteran from May 12, 2006 to May 14, 
2006, under the terms of an insurance policy the Veteran's 
spouse has through her employer, that also covers the 
Veteran.  

2.  On June 4, 2006, a Sunday, the Veteran received emergency 
treatment at Carthage Area Hospital, at which time no VA 
facility was reasonably available, and for which he had no 
other coverage under a health plan contract.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at SJH Cardiac Catherization, from 
May 12, 2006 to May 14, 2006, have not been met.  38 U.S.C.A. 
§§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2008).  

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Carthage Area Hospital on June 
4, 2006, have been met.  38 U.S.C.A. §§ 1725 (West Supp. 
2002); 38 C.F.R. §§ 17.1000-1008 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In this case, it is undisputed that the Veteran had coverage 
under a health plan contract that paid part of the cost of 
his treatment a SJH Cardiac Catheterization.  As such, there 
is no possibility his claim in this regard could be granted.  
Therefore, no reasonable benefit to the Veteran could accrue 
were his case remanded for further notice or development.  
Since the Board is granting the claim with respect to 
treatment received at the Carthage Area Hospital, any errors 
in notice or assistance are harmless with respect to that 
element of the appeal.  

Under applicable criteria payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be made where all 5 of the following 
criteria are met.  

    1.) Veteran is financially liable to the provider for 
emergency treatment;

2.) Veteran is enrolled in the VA health care system and 
received treatment within a 24 month period proceeding 
emergency care; 

3.) the Veteran has no other coverage under a health 
plan contract that would pay, in whole or part;

4.) VA facilities are not feasibly available and an 
attempt to use them beforehand would have been hazardous 
to life or health; and 

5.) emergency services were provided in a hospital 
emergency department, a free standing urgent care 
clinic, or a similar facility held out as providing 
urgent or emergency care to the public, up to the point 
of medical stability.

38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.120.  

With respect to the treatment provided the Veteran between 
May 12, 2006 and May 14, 2006, at SHJ Cardiac 
Catheterization, the record includes a December 2006 bill 
from this medical provider which outlines the costs of the 
treatment provided, and the payments received to that point.  
This reflects partial payment for the services provided by an 
insurance company, that other records show to be coverage 
provided through the employer of the Veteran's spouse.  Since 
this shows the Veteran has coverage for this treatment under 
a health plan contract that paid, in part, the costs of the 
treatment provided, a basis upon which to authorize 
reimbursement for medical expenses incurred for treatment at 
this facility at this time has not been presented, and this 
aspect of the appeal is denied.  

With respect to the treatment provided the Veteran at the 
Carthage Area Hospital on June 4, 2006, the record shows the 
Veteran presented to the emergency room of this facility on 
that date, a Sunday, complaining of progressively worsening 
cough, shortness of breath, and anterior chest will 
discomfort.  Since this was less than one month after heart 
surgery, this would reasonably constitute an emergency.  
Likewise, there is no indication that a VA facility was 
feasibly available, and there is no issue of whether the 
Veteran was enrolled in the VA health care system and had 
used it within 24 months prior to the emergency.  The 
Veteran's complaints were determined to be related to 
bronchitis with costochondritis related to decreased 
respiratory excursions after his recent surgery, and he was 
apparently released shortly thereafter.  Although the Veteran 
obviously has some coverage under a health plan contract 
given their documented payment of costs incurred during the 
Veteran's May 2006 hospitalization at another facility, 
records obtained in connection with this particular episode 
shows that none of these costs were paid by that insurance 
provider.  In view of this, it does not appear reasonable to 
conclude the Veteran had other coverage under a health plan 
contract that would pay, in whole or part, these expenses.  
As such, it may be concluded the criteria for reimbursement 
of medical expenses incurred for treatment at Carthage Area 
Hospital on June 4, 2006 are met.   


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at SJH Cardiac Catherization, from 
May 12, 2006 to May 14, 2006, is denied.  

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 4, 2006, at Carthage Area 
Hospital, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


